Citation Nr: 1426177	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-26 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for scleroderma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to September 1989 and from October 3, 2001 to September 2002.  He also had a period of annual training from September 9, 2006 to September 16, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the Veteran's request to reopen a claim for service connection for scleroderma.

In this regard, the Board notes that the Veteran's claim for service connection for scleroderma was initially denied in a September 2007 rating decision.  Thereafter, his application to reopen such claim was denied in February 2010 and, after receiving additional evidence, was reconsidered and again denied in the March 2010 rating decision on appeal.  See 38 C.F.R. § 3.156(b) (2013).  However, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  In the instant case, in April 2010, the Veteran submitted additional service personnel records that reflect that he had been given orders to perform Annual Training for two weeks in September 2006.  This additional evidence is relevant to the matter under consideration, as it could, potentially, document that the Veteran incurred the disease of scleroderma during a period of Annual Training.  Therefore, the issue is considered on a de novo basis and has been characterized as such as shown on the first page of this decision.

In May 2010, the Veteran testified before a Decision Review Officer.  A hearing transcript has been associated with the claims file.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals a May 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  In addition, there are no documents currently located in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In the instant case, the appellant has achieved 'Veteran' status by virtue of his active duty service.  However, he has claimed that his current scleroderma is the result of his Annual Training performed in September 2006.  

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

The Board notes that the presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, Veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).   The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.; see also Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Smith, 24 Vet. App. at 48. 

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As noted previously, the Veteran contends that his current scleroderma is the result of his Annual Training performed in September 2006.  Specifically, he alleges the onset of his symptoms as having occurred during his Annual Training.  He has submitted a copy of the May 2006 Orders for Annual Training, which indicated that he had been ordered to perform two weeks of training under 38 U.S.C. § 503(A) in September 2006.  There are no service treatment records dated in September 2006 and no entrance examination was conducted prior to the September 2006 Annual Training.

However, an October 2006 private treatment note reflects the Veteran's complaints of swelling in his hands and feet for three weeks, which is consistent with the reported onset during his September 2006 Annual Training.  The Veteran has also submitted multiple lay statements from fellow soldiers who indicated that they had served with the Veteran for several years and that they had either not noticed any hand swelling prior to the Annual Training or that they recalled the onset of the symptoms as occurring during the Annual Training.  [Parenthetically, the Board notes that all of these lay statements identified the Annual Training as having occurred in May 2006].  In addition, several other treatment records have reflected the Veteran's reports of the onset of symptoms prior to September 2006.  The Veteran has not yet been provided with a VA examination.  In light of the Veteran's contentions, and the evidence of the onset of symptoms sometime prior to October 2006, an etiological opinion should be obtain on remand.

Furthermore, as noted previously, there are no service personnel or treatment records referable to the Veteran's Annual Training during September 2006 and, therefore, such should be obtained on remand.  Finally, it is not clear from the current record whether the Veteran receives any current treatment for his scleroderma.  Therefore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his scleroderma and, thereafter, such identified records should be obtained for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service personnel and/or treatment records referable to the Veteran's period of Annual Training from September 2006 from any appropriate source.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his scleroderma.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

a)  Did the Veteran have any disability related to scleroderma prior to his period of ACDUTRA (September 9, 2006 to September 16, 2009)?

i) If so, is it at least as likely as not (i.e., 50 percent or greater probability) that the pre-existing scleroderma disability permanently increased in severity during service AND that such permanent increase in severity was beyond the natural progression of the disease?  

b) If scleroderma that did not pre-exist the Veteran's period of ACDUTRA (September 9, 2006 to September 16, 2009), is it at least as likely as not (i.e., 50 percent or greater probability) that any current scleroderma disability had its onset in or was related to this period of service?

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



